 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
 5
                                    DISTRICT OF NEVADA
 6

 7
     RONALD BARRANCO, an individual, et  ) Case No.: 3:19-CV-00072-RCJ-WGC
 8   al.,                                )
                                         ) ORDER GRANTING IN PART MOTION
 9                                       ) TO SET AN EXPEDITED HEARING
                     Plaintiffs,         )
10   vs.                                 )
                                         )
11   BERNARD WOODS, III, an individual,  )
                                         )
12                                       )
                     Defendant.          )
13   __________________________________)
                                         )
14                                       )
     BERNARD WOODS, III, an individual,  )
15                                       )
                     Counterclaimant,    )
16   vs.                                 )
     RONALD BARRANCO, an individual, et )
17                                       )
     al.,                                )
18                   Counter-defendants. )

19

20
             Before the Court are Defendants-Counterclaimants’ Motion for Summary
21
     Judgment (ECF No. 19); and Defendants’ Motion to Set an Expedited Hearing (ECF No.
22
     22) on or before August 1, 2019.
23

24           IT IS HEREBY ORDERED that Defendants’ Motion to Set an Expedited Hearing

25   (ECF No. 22) on or before August 1, 2019, is DENIED IN PART AND GRANTED IN
26
     PART.
27

28
 1         IT IS FURTHER ORDERED that a motion hearing on Defendants -
 2
     Counterclaimants’ Motion for Summary Judgment (ECF No. 19) is set for 10:00 A.M.,
 3
     Tuesday, August 6, 2019, in Reno Courtroom 3, before Judge Robert C. Jones.
 4

 5
           IT IS SO ORDERED.

 6                                         DATED: This 27th day of June, 2019.
 7

 8

 9                                             ROBERT C. JONES
                                               Senior District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
